DETAILED ACTION

The following is a non-final office action is response to communications received on 12/15/2019.  Claims 1-18 are currently pending and addressed below.  Claims 1-11 & 17-18 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Species F in the reply filed on 12/15/2019 is acknowledged.
Claims 1-11 & 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/2019.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first portion, second portion, interior surface engagement structure, and support system of claims 12- must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 14 states: wherein the implant includes a support system having a multidimensional asymmetric stiffness configured to produce an increased propensity for insertion responsive to application of the insertion force to the implant.
However, the specification and figures fail to provide an explanation as to how the implant is configured to produce an increased propensity for insertion.
Per MPEP 2163: (1) To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention; (2) An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention; (3) Written description issues may also arise if the knowledge and level of skill in the art would not have permitted the ordinary artisan to immediately envisage the claimed product arising from the disclosed process
After thoroughly mining the specification, it remains unclear exactly how, the claimed device can be configured “to produce an increased propensity for insertion”.  There is no mention of what exact design components or variables result in said increased propensity for insertion.  The written description lacks the structures, variables, materials, orientations, dimensions, and associated testing(s), one of ordinary skill in the art would require to envisage how to create a device with an increased propensity for insertion.  Further, one of ordinary skill in the art would assume insertion of any implant into a cavity would require significant force to overcome any friction created by the cavity/canal.  Such a force would not be commensurate in scope with an “increased propensity for insertion”.  Mindful of this contradiction, as well as the lack of exemplified structures, dimensions and orientations (as set forth supra), one of ordinary skill in the art would not be able to make and use the invention.
Claims 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As discussed in the written description argument supra, the written description does not explain or describe exactly how the claimed device can comprise an increased propensity for insertion.  The specification provides no indication of the ranges, variables, materials, orientations, dimensions, and associated testing(s) which result in the claimed an increased propensity for insertion.  There are too many undisclosed variables for one of ordinary skill in the art to make and/or use the invention.  Merely disclosing that the invention comprises said .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 states: “an increased propensity for insertion”.  This limitation is unclear as the limitation merely states a function (a multi-dimensional asymmetric stiffness) without providing any indication about how the function is performed.  The recited function does not follow from the structure recited in the claim so it is unclear whether the function requires some other structure or is simply a result of operating the an increased propensity for insertion.  Appropriate correction is required.
Claim 14 states, “a multi-dimensional asymmetric stiffness.”  This limitation is unclear as the limitation merely states a function (a multi-dimensional asymmetric stiffness) without providing any indication about how the function is performed.  The recited function does not follow from the structure recited in the claim so it is unclear whether the function requires some other structure or is simply a result of operating the prosthesis in a certain manner.  Further, after thoroughly residing the specification, it is unclear what exactly is meant by a multi-dimensional asymmetric stiffness.  Paragraph [0170] of the printed publication states a “prosthesis 600 that has an asymmetrical "structural" and hence asymmetrical "functional" propensity for longitudinal seating, the operation may be able to be completed with less force, and thus more safely, efficiently, and/or accurately.”  One of ordinary skill reading the specification would conclude that the claimed asymmetric stiffness is a result of an asymmetric structure.  Therefore, for examination purposes, the examiner assumes that any asymmetric structure would result in the claimed asymmetric stiffness.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 & 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohr (US 5,431, 657).

    PNG
    media_image1.png
    638
    556
    media_image1.png
    Greyscale

Regarding Claim 12, Rohr teaches an apparatus (2) for an installation of an implant (40) into a hole prepared in a portion of a bone, the implant having a wall (the thickness of cup 40) defining an opening into a cavity (opening of cup 40) with the wall around the opening defining a rim (46), comprising: a force application device (30) including a first portion (10) coupled to a second 22portion (34), said first portion including a rim engagement structure (16), complementary to the rim (Fig 3), configured to contact the rim at a plurality of locations (Fig 1), said second portion (34) configured to receive an insertion force and to distribute the insertion force to the rim through said rim engagement structure (Col 2: line 66 – Col 3: line 3). 
Regarding Claim 13, Rohr teaches wherein the cavity includes an interior surface (44) accessed through the opening, wherein said first portion (10) further includes an interior surface engagement structure (12) complementary to said interior surface, and wherein said second portion (34) is further configured to distribute the insertion force to said interior surface through said interior surface engagement structure (Col 2: line 66 – Col 3: line 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohr (US 5,431, 657) in view of Meridew et al. (US 2014/0058526).
Regarding Claims 14-16, as set forth supra, Rohr discloses the invention substantially as claimed.  Further, Rohr teaches wherein the implant device comprises a textured outer surface (43) to facilitate securement of the shell within the acetabulum (Col 3: lines 18-21).  However, as best understood (see 112 rejection supra), Rohr does not specifically disclose wherein the implant includes a support system having a multidimensional asymmetric stiffness configured to produce an increased propensity for insertion responsive to application of the insertion force to the implant.  Said support system includes (1) a multidimensional arrangement of a set of rib elements and a set of plank elements with said plank elements generally orthogonal to said rib elements, or (2) a multidimensional arrangement of a set of helical elements and a set of counter-helical elements.
Meridew teaches an acetabular implant shell in the same field of endeavor.   Said acetabular shell is implanted via press fit and comprises both a set of: (1) arranged multidimensional rib elements (shown as one or more rows of barbs 50 extending in a longitudinal manner) and plank elements (shown as one or more rows of barbs 50 extending in a circumferential manner) generally orthogonal to said rib elements; and 

    PNG
    media_image2.png
    370
    560
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    370
    560
    media_image3.png
    Greyscale

As discussed in [0170] of the printed publication of the instant invention, the asymmetrical structure of the prosthesis results in a propensity for insertion. As the device and barb/lattice structures illustrated in Meridew (Figs 1-5) are asymmetrical (in 
Lastly, Meridew teaches that the acetabular device (30) may be implanted in the acetabulum via known techniques such as impaction to ensure proper anchoring [0031].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the impaction device of Rohr to implant the device of Meridew.  As the device of Rohr is a known impaction device/technique utilized in the art to anchor an acetabular cup, utilizing the Rohr device to implant the acetabular cup of Meridew would be an obvious and well-known means anchoring the Meridew device via force/impaction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258.  The examiner can normally be reached on Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774